IN THE SUPREME COURT OF TEXAS

                                 No. 10-0365

                        IN RE THE FROST NATIONAL BANK

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief to stay  orders,
filed May 20, 2010, is granted.   The  trial  court's  September  29,  2009,
March 31, 2010, and May 7, 2010 orders, in Cause  No.  2009-PC-0310,  styled
In re The Betty Anne Franke Trust, in  the  Probate  Court  No  2  of  Bexar
County, Texas, are stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or  before  3:00  p.m.,  June  4,
2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 20, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk